Case: 19-12165    Date Filed: 09/11/2020   Page: 1 of 33



                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 19-12165
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket No. 8:13-cv-01784-WFJ-JSS



KENNETH PALMER,

                                                              Plaintiff-Appellant,

                                     versus

ROBERT A. MCDONALD,
Department of Veterans Affairs,

                                                             Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                              (September 11, 2020)

Before MARTIN, ROSENBAUM, and BRANCH, Circuit Judges.

PER CURIAM:
                Case: 19-12165        Date Filed: 09/11/2020       Page: 2 of 33



       The Rehabilitation Act of 1964 (“Rehabilitation Act”) prohibits an entity

that receives federal funds from “not making reasonable accommodations to the

known physical or mental limitations of an otherwise qualified individual with a

disability who is an . . . employee, unless such covered entity can demonstrate that

the accommodation would impose an undue hardship on the operation of [its]

business . . . .” 42 U.S.C. § 12112(b)(5)(A). 1 This appeal concerns whether the

Department of Veterans Affairs (“VA”) violated the Rehabilitation Act by failing

to make accommodations for an employee’s short-term memory loss. We

conclude that the district court correctly granted summary judgment to the VA

because no reasonable jury could find that such a violation occurred, and therefore

affirm.

       Kenneth Palmer quit his job as a veterans service representative at the VA in

October 2012. Thereafter, Palmer filed a lawsuit against the Secretary of the VA

(the “Secretary”) 2 pursuant to Title VII of the Civil Rights Act of 1964 (“Title

VII”) and the Rehabilitation Act, asserting claims for: national origin


       1
         The Rehabilitation Act expressly adopts the Americans with Disabilities Act’s (ADA)
provisions and standards for determining violations of the law. 29 U.S.C. § 794(d). We
therefore cite directly to the ADA and apply our precedents interpreting that statute. See Cash v.
Smith, 231 F.3d 1301, 1305 n.2 (11th Cir. 2000) (“Cases decided under the Rehabilitation Act
are precedent for cases under the ADA, and vice-versa.”).
       2
          Palmer initially sued Eric Shinseki, the former VA Secretary. Since the filing of this
lawsuit, several individuals have held the post. The current VA Secretary (and Appellee in this
case) is Robert McDonald. We refer to the Defendant/Appellee as the “VA.”


                                                2
                Case: 19-12165       Date Filed: 09/11/2020      Page: 3 of 33



discrimination (Count I), retaliation (Count II), disability discrimination and failure

to reasonably accommodate a disability (Count III), hostile work environment

harassment (Count IV), and injunctive relief (Count V). The district court

dismissed Palmer’s complaint with prejudice for failure to state a claim upon

which relief could be granted.3 On appeal, this Court affirmed the dismissal of

Palmer’s claims—for the most part. Palmer v. McDonald, 624 F. App’x 699,

701−05 (11th Cir. 2015). The panel affirmed the dismissal of Palmer’s

discrimination, retaliation, hostile work-environment, and constructive-discharge

claims. Id. But it vacated the dismissal of his failure to accommodate claim under

the Rehabilitation Act and remanded that claim for further proceedings. Id. at

705−06.

       Palmer based his failure to accommodate claim on a number of alleged

physical and mental impairments, including “a neck problem, back problems, acid

reflux (GERD), chronic headaches, tinnitus, short-term memory loss, depression,

mood disorder, mental issues, insomnia, sleep apnea, hypertension, [and] feet and

knee problems.” He alleged that his managers at the VA did not accommodate his

disabilities because they: (1) did not allow him to take notes, (2) did not provide

him additional the training he required, (3) ignored his request for a desk wrist pad,



       3
        To be precise, the district court allowed Palmer to amend his complaint three times and
dismissed Palmer’s third amended complaint with prejudice.
                                               3
                Case: 19-12165       Date Filed: 09/11/2020       Page: 4 of 33



and (4) did not provide him an ergonomic chair until months had passed since his

request for one.

       On remand, the district court granted the Secretary’s motion for summary

judgment on the merits of Palmer’s claim that the VA did not accommodate his

requests on account of his short-term memory loss for additional training and note

taking. It held that Palmer did not establish that he had a qualifying disability and

even if he did, he failed to show that the VA did not accommodate any requests to

accommodate it. The district also determined that it lacked jurisdiction over

Palmer’s claims regarding the ergonomic chair and desk wrist pad because he

failed to exhaust his administrative remedies regarding those claims.

       Palmer argues that the district court erred in granting summary judgment to

the Secretary as to his failure to reasonably accommodate a disability claim for

additional training and the ability to take notes.4 Assuming that Palmer suffered

from a qualifying disability that required accommodations, nothing in the record

shows that the VA denied him those accommodations. We therefore affirm the

district court’s grant of summary judgment to the VA.

                                               I.




       4
       Palmer does not challenge the district court’s dismissal of his claims regarding the
ergonomic chair and wrist pad for lack of jurisdiction.


                                               4
                 Case: 19-12165       Date Filed: 09/11/2020        Page: 5 of 33



       In May 2010, Palmer started working for the VA as a veterans service

representative at the VA regional office in Togus, Maine. 5 After completing the

weeks-long basic training, which covered the processing of regular veterans

claims, he was assigned to work solely on what are known as Nehmer or “Agent

Orange” claims.6 Pursuant to federal regulations, Nehmer claims are processed

differently from regular ones.7 In June 2011, he transferred to the VA regional

office in St. Petersburg, Florida, where he was assigned to the “PRE4 team,”8




       5
         Palmer received a bachelor’s degree in aviation management from Florida Tech. He
also received a master’s degree in training and development online from Amberton University.
       6
          One quick word on what Palmer’s job “processing” Nehmer claims in Maine entailed.
In Palmer’s words, he would “grab a file, read it from the very first page to the last page, looking
to see if you can find a claim that was missed in the past relating to Agent Orange, the new
conditions under the [Agent Orange] program.” If he discovered that a claim had been missed,
he would “send communication to the veteran.” Processing regular claims, in comparison,
required Palmer to take the following steps: (1) identify what the veteran is requesting, (2) verify
that the veteran has service, (3) determine what information is needed to complete the file based
on the service requested, and (4) send a letter to the veteran seeking that information.
       7
         In response to orders from the U.S. District Court for the Northern District of California
in Nehmer v. U.S. Department of Veterans Affairs, the VA promulgated special rules for
determining the effective date of claims for diseases that are (now) presumed to be caused by
exposure to the herbicide Agent Orange. See Nehmer v. U.S. Veterans’ Admin., 712 F. Supp.
1404 (N.D. Cal. 1989); Nehmer v. U.S. Veterans’ Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999);
see 38 C.F.R. § 3.816. As a result of Nehmer litigation, the VA must review previously rejected
claims to determine whether the claimant is eligible for retroactive benefits. See 38 C.F.R.
§ 3.816(d).
       8
           “PRE4 Team” stands for Pre-decision Team Number Four.


                                                 5
               Case: 19-12165       Date Filed: 09/11/2020     Page: 6 of 33



which processed regular veterans claims.9 On October 20, 2012, Palmer resigned

from the VA.

       The disability underlying Palmer’s claim is his alleged short-term memory

loss. Documentation of this disability in the record is lacking. Here is what we

have. On January 27, 2011, while Palmer’s transfer to Florida was pending, a VA

clinical neuropsychologist evaluated Palmer. The neuropsychologist concluded

that Palmer “exhibited generalized, mild cognitive inefficiency,” as well as

“somewhat pronounced, selective weakness in the area of verbal memory.” The

only other documentation in the record regarding Palmer’s memory deficiencies is

a questionnaire his doctor completed (“physician questionnaire”) in September

2012, stating that he suffered from “poor concentration and memory loss.” (We

will return to the physician questionnaire later.) Palmer testified that he does not

receive treatment for short-term memory loss.

       As outlined by the 2010 Reasonable Accommodation Handbook (the

“handbook”) and as testified to by Clarke—the St. Petersburg VA office Local

Reasonable Accommodation Coordinator (“LRAC”)—the VA has a process in

place for making reasonable accommodations for disabled employees. An

employee kicks off that process by requesting a reasonable accommodation


       9
        Palmer requested that the VA transfer him from Maine to Florida as a reasonable
accommodation for an anticipated surgery and for orthopedic problems that were aggravated by
Maine’s cold climate and interfered with his job.
                                              6
                  Case: 19-12165   Date Filed: 09/11/2020   Page: 7 of 33



verbally or in writing. An employee can submit such a request to his supervisor, a

manager in his chain of command, or the LRAC, and is “encouraged to document

[his] request” on a specified form. It is the St. Petersburg regional office’s policy

that when an employee reports to his manager a disability that requires

accommodation, the manager refers him to the LRAC. And in order to process the

accommodation request, the LRAC must determine that the employee has a

covered disability. The handbook advises that in certain situations, “[m]edical

documentation may be required to make this determination.” On that point, it

further states:

       When a disability or need for reasonable accommodation is not
       obvious or otherwise not already known to the VA, the LRAC may
       request that the employee or applicant submit appropriate medical
       documentation about the disability and his or her functional
       limitations within thirteen (13) days of the initial request. This
       information may be obtained from an appropriate health care
       professional, such as a physician, social worker, or rehabilitation
       counselor. . . .

       If the information provided by the requestor or his or her health care
       professional is insufficient to enable an informed determination,
       additional information may be requested. In this instance, the LRAC
       should explain to the requestor why the submitted documentation is
       insufficient, identify the information that is needed, and allow the
       requestor an opportunity to provide the information.

Finally, according to the handbook, “[p]rocessing timelines freeze from the time

that medical documentation is requested to when it is received.”




                                            7
              Case: 19-12165    Date Filed: 09/11/2020   Page: 8 of 33



      Palmer’s failure to accommodate claim arises from the sixteen months he

worked in the St. Petersburg regional office. And the resolution of his claim

depends upon Palmer’s communications regarding his accommodation request

with other VA employees at that office during that time. Before we delve into

those communications, here are the relevant employees at the VA Regional Office

in St. Petersburg: Scott Piazza was Palmer’s immediate supervisor and leader of

the PRE4 team from the time Palmer arrived in St. Petersburg in June 2011 until

October 2011; Timothy Wright was Palmer’s immediate supervisor and leader of

the PRE4 team from October 2011 to December 2011; Jean Morgan replaced

Wright and was Palmer’s immediate supervisor and the PRE4 team leader from

December 2011, through the date Palmer left in October 2012; Sandra Smith was

the veterans service center manager; Kerrie Witty was the regional office director,

Bettie Bookhart was the equal employment office (“EEO”) manager, and Bonnie

Wax was the human resources manager. Finally, Tamanique (“Tammi”) Clarke

was the LRAC within the human resources department, whose role required her to

“assist supervisors and management officials at all levels with processing requests

for reasonable accommodation.”

      1. 2011 Communications Relevant to Palmer’s Asserted Accommodation
      Request




                                         8
                  Case: 19-12165       Date Filed: 09/11/2020      Page: 9 of 33



       Palmer’s requests for accommodations began with his October 4, 2011

e-mail (four months after his arrival at the St. Petersburg Office) to Smith 10—the

veterans service center manager—concerning the group of claims to which he had

been assigned: “digit 62” claims. 11 He told Smith that he had processed only

Nehmer claims in Maine and “never had proper in-house training for regular”

claims, such as digit 62 claims. He informed Smith that the digit 62 claims

consisted of over 600 pending claims that were “in the worst overall shape in the

entire stream,” and had an error rate of “at least 80%.” Because the claims were in

such disarray, Palmer informed Smith that he worked overtime to meet his

production requirements. “Factor in my various service-connected disabilities

(back pain, severe neck injuries, other) that conspire to make work and new

learning a challenge,” Palmer continued, “and you can understand my concern.”

Palmer stated that “[e]ven with my disabilities and limited training, I have

maintained an almost perfect record in reference to STAR errors. . . . [And] I have

also discovered errors which have gone unperceived by entire review teams having

much higher levels of training and experience than my own.” Nevertheless,

Palmer explained that he was “really feeling pressured to attain daily production at


       10
          Palmer testified that he discussed the contents of this e-mail with his immediate
supervisor at the time—Piazza. Palmer explained that Piazza helped him and he was not
claiming that Piazza had denied him any training.
       11
            Digit 62 claims are claims from veterans whose social security numbers end with “62.”


                                                 9
               Case: 19-12165        Date Filed: 09/11/2020       Page: 10 of 33



all cost” and his “health [was] being affected by this situation.” Therefore, Palmer

suggested to Smith that “[i]t might be time for us to consider if some kind of

accommodation can be made to help me continue maintaining the quality of work I

have demonstrated to this point while also meeting St. Petersburg [Regional

Office’s] productivity expectations.” 12

       On October 12, 2011, Wright—Palmer’s immediate supervisor—e-mailed

Palmer to follow up on a discussion between the two earlier that day concerning

“training needs, workload management processes, production requirements on

(CWS) compressed work schedule, and Reasonable Accommodation.” 13 Wright

confirmed that an issue regarding “access to mandatory training ha[d] been

resolved,” and Palmer “now had access to all training.” Wright explained that he

had reviewed the production requirements with Palmer and that he had given

Palmer productivity tips. Wright told Palmer that he could come to Wright with

questions or concerns, as well as receive one on one training within his team.




       12
          Palmer testified that he mistakenly e-mailed Smith, thinking she was the regional office
director. Nothing in the record indicates that Smith responded to this email.
       13
           Palmer testified that during that one-on-one conversation, he told Wright that he had a
disability and needed time to take notes when Wright gave him instructions, but Wright did not
heed his request. Palmer admitted that Wright never told him that he could not take notes but
alleged Wright said during meetings that “he was not going to repeat himself.” Palmer also
acknowledged that he had the same short-term memory disability when Piazza was his
supervisor (Wright’s predecessor), but he never asked Piazza for a similar note taking
accommodation.

                                                10
             Case: 19-12165     Date Filed: 09/11/2020   Page: 11 of 33



Wright reiterated that he would review the list Palmer “agreed to provide

indicating [his] most immediate training needs.” Finally, Wright indicated that

Palmer “mentioned some issues that are medical in nature,” and, therefore, Wright

referred Palmer to “Tammi Clarke in HR so you can discuss your concerns and

options available to you.” In reply to Wright’s email, Palmer thanked him and

confirmed that he had requested a meeting with Clarke.

      Palmer met with Clarke on October 13, 2011. According to Palmer, he and

Clarke talked “for quite some time” about his short-term memory loss, as well as

his back and wrist issues, but Clarke told him to obtain medical evidence for his

disabilities and she was unable to “come up with any ideas on how to solve the

memory problem.” She suggested that Palmer use a tape recorder, but he told her

that it was “something you cannot do in [the VA] environment.” He also told her

that what “works for [him] sometimes” is notating and highlighting documents and

rereading them “until they stay.” He told her that the constant “flux of e-mails”

and “e-mails changing things even twice on the same day” was a problem for him,

and Clarke “said [something] along the lines of, well, we’ll have to see about that,

how we can do something.” In Palmer’s own words, he requested three

accommodations in that meeting: (1) an ergonomic chair; (2) a wrist band; and (3)

an accommodation for his short-term memory problems. When asked what the




                                         11
               Case: 19-12165        Date Filed: 09/11/2020       Page: 12 of 33



“specific accommodation” he requested for his memory problem, Palmer testified

that “the accommodation[] was for HR to come up with.”

       Clarke testified that she recalled Palmer stating during the October meeting

that “he needed a chair for his back issues and that he had trouble sleeping and had

memory, some memory problems.” She explained that they discussed possible

accommodations such as a tape recorder and that they consulted an online network

the VA used for reasonable accommodation devices, but “what we saw on there

weren’t things that he was interested in so he wanted to just talk about the chair.”

Clarke also testified that she suggested that Palmer take “additional breaks” but

that he was not interested in that option. Clarke also explained to Palmer that in

order for an accommodation to be approved, she would need medical

documentation to support the request, and Palmer indicated he would provide this

information.

       At some point, Palmer also informed Clarke that Wright was preventing him

from taking notes during meetings.14 Clarke approached Wright about Palmer’s

accusation that Wright would not allow him to take notes and Wright denied the



       14
           The parties dispute when the conversation about the note-taking issue occurred.
Palmer testified that that he told Clarke during the October meeting that he needed time to write
things down,” but Wright did not “giv[e] [him] the time and opportunity” to do so, while Clarke
testified that Palmer told her about the note-taking issue when he stopped her in the hallway
sometime after the October meeting. The date on which the conversation occurred is not
pertinent to the resolution of this appeal.

                                               12
               Case: 19-12165       Date Filed: 09/11/2020       Page: 13 of 33



accusation. After speaking with Wright, Clarke stopped by Palmer’s desk to let

him know that she had spoken to Wright, and that Wright said he never told

Palmer that he could not take notes. Palmer responded, “[w]ell, he doesn’t let me

take notes. I can’t take any notes.”15 Clarke stated that she told Palmer that he

could meet with her to discuss it further if he wanted to do so, but he did not come

back to request a reasonable accommodation for taking notes.

       On November 16, 2011, in accordance with the medical documentation

request from Clarke, Palmer submitted a doctor’s note, written on a prescription

slip, stating that he needed an “orthopedic ergonomic chair for back pain” and

“wrist support for [his computer] mouse.” In response to that note, on November

21, 2011, Bonnie Wax—the Human Resources manager—sent Palmer a letter,

explaining that although he indicated that he had “some type of medical condition

that may require an accommodation,” the note he submitted did not provide

“enough information to make a determination as to whether [he was] a ‘qualified

individual with a disability’ as defined by the Rehabilitation Act and, if so, what

type of accommodation [the VA] may be able to provide.”16 Therefore, Wax


       15
         Palmer explained in his deposition that what he was requesting was the time and
opportunity to write things down during any and all meetings. When asked what amount of time
would have been sufficient, Palmer stated “whatever amount of time it takes me to write down
notes about the information I’m getting and that makes sense to me.”
       16
       Clarke testified that the November 16 note was insufficient to process Palmer’s
accommodation request “[b]ecause it [didn’t] answer all of the questions that would be on [the]


                                               13
               Case: 19-12165       Date Filed: 09/11/2020       Page: 14 of 33



informed Palmer that, in order for HR to process his request, Palmer needed to

provide the following information from his health care provider:

       1. Your precise medical diagnosis;
       2. The severity of your medical condition and your prognosis for
          recovery;
       3. Whether your condition (a) affects your ability to perform any life
          activity, and (b) if so, what life activities are affected and how they
          are affected;
       4. Have your health care provider compare your medical restrictions
          with your current job functions and advise us what functions, if
          any, you are restricted in or unable to perform as a result of your
          medical condition, and explain why your medical condition
          restricts or prevents you from performing the particular job
          function;
       5. For each job function listed in response to number 4 above, the
          health care professional must:
                a. Explain how the job function can be modified to allow
          you to fully perform the function given
                b. Provide specific medical restrictions
       6. For each accommodation you request, the health care professional
          must explain why your medical condition requires such an
          accommodation.
       7. We are also attaching a copy of your request for Accommodations
          dated November 16, 2011. Please ask your healthcare professional
          to review each of the accommodations that you have requested.
          For each accommodation you request, the health care professional
          must: (a) explain why your medical condition requires such an
          accommodation and (b) how it will assist you in meeting the
          production requirements of your position.




medical documentation request that we would send to the physician. . . it didn’t have enough on
it for us to make a determination. It just said orthopedic ergonomic chair for lumbar back,
lower-back pain and wrist support for mouse. That’s all it said. But it doesn’t state why, like
what’s the functional limitations . . . or what’s limited by his disability.”


                                               14
               Case: 19-12165        Date Filed: 09/11/2020       Page: 15 of 33



Palmer was instructed to provide the medical documentation to HR within 15

business days. Wax stated that upon receipt of the information, “it [would] be

promptly reviewed and a determination [would] be made as to whether your

medical condition meets the Rehabilitation Act’s definition of ‘individual with a

disability.’” The letter explained that if Palmer met the definition, then “[HR] will

work with your supervisor(s) to determine what, if any, accommodation we can

provide you.” Finally, the letter indicated that a packet was enclosed for Palmer to

take to his physician. Wax also provided Palmer with a packet for him to give to

his doctor, which included a physician questionnaire for his doctor to fill out that

included questions regarding each of the items about which Wax told Palmer he

needed to provide further information. 17 The introduction to the questionnaire

provided as follows:

       Kenneth Palmer has requested a reasonable accommodation. Enclosed
       please find a copy of the accommodation request(s), his current
       position description and/or his current performance standards.
       Although Mr. Palmer has indicated that he has some type of medical
       condition that may require an accommodation[,] we simply do not
       have enough information to make a determination as to whether he is
       a “qualified individual with a disability” as defined by the
       Rehabilitation Act and, if so, what type of accommodation we may be
       able to provide for Mr. Palmer.



       17
          Palmer testified that Clarke was “incompetent” because she did not provide him the
physician questionnaire when he first met with her, and as a result it took longer for the VA to
process his request for an ergonomic chair. As outlined above, however, Clarke proceeded in
accordance with the handbook and office policy.


                                                15
                Case: 19-12165      Date Filed: 09/11/2020       Page: 16 of 33



Attached to the physician questionnaire was Palmer’s previously submitted

November 16 doctor’s note.

      Palmer submitted a completed physician questionnaire to HR on December

5, 2011 (the “2011 physician questionnaire”). The 2011 physician questionnaire

states that Palmer’s medical diagnosis was “degenerative disc disease,” which

substantially limits his ability to sit for prolonged periods, stand, walk, and lift

things. His physician indicated that Palmer was “not limited to carry out any of his

job duties as long as he is comfortable and takes breaks as needed.” The physician

indicated that Palmer’s medical condition caused “pain and concentration deficit.”

In response to the question as to how Palmer’s job function could be modified or

what the VA could do to allow Palmer to fully perform, Palmer’s physician

indicated that the VA could provide an orthopedic chair and frequent breaks.

Palmer’s physician explained that those accommodations would “reduce pain [and]

therefore improve concentration on job duties.” The physician did not mention

anything about memory loss or a short-term memory disability.

      The VA processed these materials as a request for an ergonomic chair to

reasonably accommodate Palmer’s degenerative disk disease. 18 Less than two

weeks after Palmer submitted the documentation later, on December 22, 2011,

Witty—the director of the St. Petersburg VA regional office—approved Palmer’s


      18
           Palmer received the ergonomic chair in mid-January.
                                               16
             Case: 19-12165     Date Filed: 09/11/2020   Page: 17 of 33



request for an ergonomic chair (the “2011 accommodation approval notice”). The

2011 accommodation approval notice informed Palmer that it was his

responsibility to notify HR if his medical condition changed or if a “change in the

accommodation [was] warranted.”

      Meanwhile, on December 7, 2011, Palmer sent an e-mail to Bookhart—the

EEO Manger—listing complaints concerning Wright. Palmer recapped his

October conversation with Wright about his lack of training on regular claims and

his medical issues and asserted that, even though Wright had offered to help

Palmer, he had in fact frequently rebuffed him. Palmer described several instances

in which he believed that Wright had responded in a condescending tone to his

questions and unnecessarily used all-caps in emails. Palmer also complained that

although he had “clearly advised” Wright that he needed “to take notes during any

meetings in order to compensate for [his] short-term memory disability,” Wright

had “several times” given him “instructions in haste” without affording time to

take notes. Palmer stated that he believed Wright’s intent was “to exacerbate my

mood disorder and memory conditions since he already knows about my

problem[s].” Bookhart immediately responded, inviting Palmer to meet with her

that very day to discuss his e-mail. Palmer responded that he had been assigned an

urgent case but would come see her as soon as possible. Bookhart followed up the

next day, informing Palmer that Wright’s supervisor “has been made aware of [his]


                                         17
                Case: 19-12165       Date Filed: 09/11/2020        Page: 18 of 33



concerns” and would be addressing the issues, and that she would keep Palmer

informed.

       Soon thereafter, on December 12, 2011, Jean Morgan replaced Wright as

Palmer’s supervisor and the PRE4 team leader.19 Nothing in the record indicates

that Palmer complained about note-taking after Morgan replaced Wright.

       2. 2012 Communications Relevant to Palmer’s Asserted Accommodation
       Request

       In January 2012, the VA implemented the Standard Notarized Letter

(“SNL”) system, which was intended to reduce the amount of typing required for

service representatives, such as Palmer, to generate letters. 20 All service

representatives received the same training on the new system.

       On July 12, 2012, Palmer sent Morgan an e-mail in which he complained

about the quality of the SNL training, asserted that the new system was “in chaos,”

explained that he was having problems understanding and dealing with changes to

the new system, and declared that the VA “has to take responsibility for providing

the proper training.” He did not say anything about a disability. Morgan



       19
          Morgan testified that Palmer never told her that he was disabled and that she was
unaware that he had any disabilities until she was asked to prepare a declaration for this case.
Palmer testified, however, that he told Morgan that he had a short-term memory problem and
needed to write things down. He did not claim, however, that Morgan did not allow him that
time, and acknowledged that his claim was based on Wright’s conduct.
       20
           When the VA implemented the SNL system, it “reorganized the digits,” and, as a
result, Palmer no longer had to work on digit 62 claims.
                                                18
              Case: 19-12165    Date Filed: 09/11/2020   Page: 19 of 33



responded five days later. While reminding Palmer that everyone on his team had

the same training, she also identified three employees whom he could contact for

additional training.

      In approximately July or August 2012, Palmer advised Morgan that he

needed additional training on SNL. On August 9, 2012, at Palmer’s request,

Morgan arranged for Tiffany Vega, the Quality Review and Training (“QRT”)

Coordinator, to train Palmer one-on-one. Vega stated that following that training,

Palmer was able to perform tasks that he had previously been unable to perform.

Palmer acknowledged that Vega trained him for eight hours, but, in his words, the

training was “crap” and “didn’t cut it.”

      On August 21, 2012, Palmer sent an e-mail to Witty—the regional office

director—on which Smith, Morgan, and Clarke were copied. He wrote that he was

“[o]nce again . . . request[ing] [an] accommodation for additional training under

the American [sic] with Disabilities Act (ADA) for ancillary aspects of the new

SNL process not covered in [his] recent SNL training.” He complained that he had

“been mentioning [his] concerns about [his] lack of understanding with SNL . . .

since early on this year when we completed the first SNL training, as well as my

disability limitations precluding me from assimilating the new material,” and

“talked several times about how [his] memory issue made it challenging for [him]

to learn the new . . . training with supervisors.” He continued:


                                           19
             Case: 19-12165     Date Filed: 09/11/2020    Page: 20 of 33



      The RO is well aware of my particular memory and learning issues
      based on my ADA accommodation request made last fall, among
      other [sic]. Even when my need for additional training as an
      accommodation was discussed multiple times, the RO failed to do so
      in a timely manner. I feel this is a violation of ADA policies as I was
      never given appropriate training needed because of my disabilities or
      proper time to adjust as necessary after any training was provided. I
      would like to have a proper evaluation of this issue and satisfactory
      response within the next three days.

      Clarke responded about an hour and a half later. She said that she was a

“little confused,” that Palmer had stated that he was “once again” requesting

additional training because this e-mail was the first time she had heard of this

request. She stated that when they met last year, “we [only] talked about [his] need

for a chair, wrist pads, and you mentioned a sleep disorder.” And the

documentation he submitted “only supported the need for an ergonomic chair,

which was issued to [him].” She told Palmer that she would prepare another

packet for him to submit to his physician to support his request.

      In response to Clarke, Palmer wrote:

      You should probably recall the one and only reason we talked about
      my sleep disorder issue was my memory issues and how these
      affected my learning at work, then we talked about a recorder which I
      mentioned cannot be used in our environment. In the end, we
      couldn’t come up with a good idea, so we moved on to the back issue
      and about getting the chair.

      I don’t want you to get confused about this. I have brought up the
      memory issue several times to other persons – my supervisors – when
      the new [] process was announced around January of this year – i.e.
      this is after our meeting, and I’m not blaming you about anything.


                                          20
             Case: 19-12165     Date Filed: 09/11/2020   Page: 21 of 33



Clarke forwarded this reply to Wax.

      A few days later, on August 23, 2012, Director Witty responded to Palmer’s

August 21, 2012 e-mail, in relevant part, as follows:

      In your previous e-mail to me you expressed concerns about SNL and
      in response to that e-mail, I asked Sandy Smith to respond to your
      concerns and she did. She asked if you felt you needed additional
      training on SNL to let her know and you responded that you would
      like additional training on SNL. Eight hours of additional, one on one
      training, was provided to you last week on SNL by a member of the
      QRT. When asked, you replied to [Morgan] that the training was very
      good. If you feel you need more additional training on SNL, please
      let your supervisor know and we will make arrangements for
      additional training.

      With regards to your assertion that you have a disability that requires
      an accommodation, my understanding is that you have never provided
      medical evidence to support you have a disability that results in
      memory problems that prevent you from being able to successfully
      perform the duties of your position. It is not obvious to anyone that
      you have a medical problem and certainly your ability to maintain a
      98% accuracy rate would not make one question whether you had a
      medical problem. Regardless, in response to this e-mail, HR (Tammi
      Clarke) has advised you to stop by her office to pick up a Reasonable
      Accommodation packet so you can pursue your request for a [sic]
      accommodation based on your reported memory problems. Again,
      you will need to provide medical evidence to support your claim for
      accommodation.

In closing, Witty wrote:

      I want to state that your quality is great – you are already at the
      Secretary’s goal of 98% [accuracy]. I appreciate your support and
      commitment to helping Veterans by maintaining such a high accuracy
      rate. The balance between production and quality can be challenging
      but I am confident you can strike the appropriate balance. To the
      extent that additional training will assist you, we can provide that
      upon request to your supervisor.
                                         21
                Case: 19-12165     Date Filed: 09/11/2020      Page: 22 of 33




On August 27, 2012, Wax sent Palmer a letter regarding his August 21 e-mail.

Wax noted that Palmer had asserted in his e-mail that he had a disability that

results in memory problems and required an accommodation. She explained that

although Palmer stated that he had requested a previous accommodation due to

memory problems in November 2011, the office had not received medical

documentation to support such a request.21 Wax again explained the information

and documentation Palmer would need to provide for the VA to process his

accommodation request, and attached a copy of the physician questionnaire for

Palmer’s doctor to fill out. Like before, she asked Palmer to submit the medical

documentation for review within 15 days of the letter.

      The next day, Clarke e-mailed Palmer, thanking him for picking up his

reasonable-accommodation packet. Clarke reminded Palmer that the agency could

not move forward with his request until he submitted the medical documentation


      21
           Wax provided more information regarding Palmer’s 2011 accommodation request:

      In November 2011, you met with Tammi Clarke, HR Specialist to discuss your
      medical needs. Specifically, you asserted a need for a chair, and wrist pads. You
      also mentioned a sleep disorder that you claimed caused memory and
      concentration problems. During the meeting you were informed that you must
      provide medical documentation to support requests for accommodation. The
      documentation you provided on December 19, 2011, only supported the need for
      an ergonomic chair. You received a copy of the Agency’s approval of your
      accommodation request for an ergonomic chair on January 3, 2012. In that
      approval, you were reminded that it [is] your responsibility to notify Human
      Resources if your condition changes or if a change in the accommodation is
      warranted. The Agency did not receive further communication from you until
      your August 21, 2012 email.
                                             22
             Case: 19-12165     Date Filed: 09/11/2020   Page: 23 of 33



“because we do not have enough information to make a determination as to

whether you are a ‘qualified individual with a disability’ as defined by the

Rehabilitation Act and, if so, what type of accommodation we may be able to

provide for you.”

      Palmer submitted a completed physician questionnaire regarding his

reasonable-accommodation request for additional training on September 10, 2012

(the “2012 physician questionnaire”). According to the 2012 physician

questionnaire, Palmer suffered from various back problems, sleep apnea, poor

concentration, and memory loss. The physician stated that these issues would

“limit[] primarily memory issues,” which means that “learning will take longer.”

His physician indicated that that Palmer needed an accommodation for the

following reason: “Concentration diminished & learning processes secondary to

constant musculoskeletal pain.” The physician stated that an accommodation

would help Palmer’s job performance because “[a]ddition[al] time will increase

performance.”

      On September 19, 2012, Clarke sent Palmer an e-mail stating that the VA

had approved his reasonable-accommodation request for additional training (the

“2012 accommodation approval notice”). The 2012 accommodation approval

notice stated, in relevant part: “Please inform your supervisor of any additional




                                         23
              Case: 19-12165        Date Filed: 09/11/2020   Page: 24 of 33



training that you need so that training sessions with QRT can be arranged for you.

This training will be counted as excluded time.”

      On October 20, 2012, Palmer resigned from the VA and accepted a position

as a claims examiner with the Department of Labor in Lakewood, Colorado. He

filed this suit on July 10, 2013.

                                             II.

      We review a district court’s entry of summary judgment de novo. Hallmark

Developers, Inc. v. Fulton Cty., 466 F.3d 1276, 1283 (11th Cir. 2006). Summary

judgment is appropriate if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law. Fed. R.

Civ. P. 56(a). In determining whether there is a genuine dispute of material fact to

defeat a motion for summary judgment, the evidence of the non-movant is to be

believed, and all justifiable inferences are to be drawn in his favor. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). A genuine issue of material fact

exists where the dispute is over facts that might affect the outcome of the suit and

where the evidence is such that a reasonable jury could return a verdict for the

non-moving party. Penley v. Eslinger, 605 F.3d 843, 848 (11th Cir. 2010).

                                            III.

      Under the Rehabilitation Act, an entity receiving federal funds—such as the

VA—may not discriminate against an employee because of his disability. 29


                                             24
               Case: 19-12165       Date Filed: 09/11/2020       Page: 25 of 33



U.S.C. § 791. Discrimination against a disabled employee includes “not making

reasonable accommodations to the known physical or mental limitations of an

otherwise qualified individual with a disability who is an . . . employee, unless

such covered entity can demonstrate that the accommodation would impose an

undue hardship on the operation of [its] business.” 42 U.S.C. § 12112(b)(5)(A).

“Thus, an employer’s failure to reasonably accommodate a disabled individual

itself constitutes discrimination under the [Act] so long as that individual is

‘otherwise qualified,’ and unless the employer can show undue hardship.” Holly v.

Clairson Indus., L.L.C., 492 F.3d 1247, 1262 (11th Cir. 2007).

       To state a claim for failure to accommodate under the Rehabilitation Act,

the plaintiff must show that: (1) he is disabled; (2) he was a “qualified individual”

at the relevant time, meaning he could perform the essential functions of his job

with or without reasonable accommodations; and (3) the defendant discriminated

against him by failing to provide a reasonable accommodation for his disability.

Lucas v. W.W. Grainger, Inc., 257 F.3d 1249, 1255 (11th Cir. 2001). “The

plaintiff bears the burden of identifying an accommodation, and of demonstrating

that the accommodation allows him to perform the job’s essential functions.” Id. at

1255–56. We resolve this appeal on the third prong.22 Like the district court, we



       22
           Because we resolve this claim under the third prong, we do not decide whether the
district court erred in concluding that Palmer did not have a qualifying disability.
                                               25
               Case: 19-12165      Date Filed: 09/11/2020      Page: 26 of 33



conclude that Palmer advanced no evidence establishing that the VA failed to

accommodate his disability.

       An employee does not trigger a federal agency’s duty to provide a

reasonable accommodation unless he makes a specific demand for one. D’Onofrio

v. Costco Wholesale Corp., 964 F.3d 1014, 1022 (11th Cir. 2020); see also Gaston

v. Bellingrath Gardens & Home, Inc., 167 F.3d 1361, 1363 (11th Cir. 1999) (“We

have previously held that a plaintiff cannot establish a claim under the

Rehabilitation Act alleging that the defendant discriminated against him by failing

to provide a reasonable accommodation unless he demanded such an

accommodation.”). An accommodation request must be “sufficiently direct and

specific,” it must “[a]t the least . . . explain how the accommodation requested is

linked to some disability.” Reed v. LePage Bakeries, Inc., 244 F.3d 254, 261 (1st

Cir. 2001); E.E.O.C. v. Chevron Phillips Chem. Co., 570 F.3d 606, 621 (5th Cir.

2009) (To trigger an employer’s duty to provide a reasonable accommodation, the

employee “must explain that the adjustment in working conditions or duties she is

seeking is for a medical condition-related reason.”).

       An agency cannot be held liable for the failure to accommodate where “the

employee is responsible for the breakdown of the interactive process.”23


       23
        Under the applicable regulations, where an employee has made a specific request for
an accommodation, the agency in certain circumstances may need to engage in an interactive


                                             26
               Case: 19-12165       Date Filed: 09/11/2020       Page: 27 of 33



D’Onofrio, 964 F.3d at 1022; see also Stewart v. Happy Herman’s Cheshire

Bridge, Inc., 117 F.3d 1278, 1287 (11th Cir. 1997) (“Liability simply cannot arise

under the ADA when an employer does not obstruct an informal interactive

process; makes reasonable efforts to communicate with the employee and provide

accommodations based on the information it possesses; and the employee’s actions

cause a breakdown in the interactive process.”). “[W]hen the parties are ‘missing

information . . . that can only be provided by one of the parties, . . . the party

withholding the information may be found to have obstructed the [interactive]

process.’” Jackson v. City of Chi., 414 F.3d 806, 813 (7th Cir. 2005) (quoting Beck

v. Univ. of Wisconsin Bd. of Regents, 75 F.3d 1130, 1136 (7th Cir. 1996)).

       Palmer asserts that he put forth sufficient evidence to show that the VA

denied his reasonable accommodation requests for (1) additional time to take notes

and (2) additional training. We disagree.

A. Note-Taking Request

       We begin with the note-taking request. As we read his complaint and briefs

to this Court, Palmer claims that beginning in October 2011, he repeatedly



process with the employee to ascertain whether it is duty bound to provide an accommodation.
See 29 C.F.R. 1630.2(o)(3) (“To determine the appropriate reasonable accommodation it may be
necessary for the covered entity to initiate an informal, interactive process with the individual
with a disability in need of the accommodation. The process should identify the precise
limitations resulting from the disability and potential reasonable accommodations that could
overcome those limitations.”). The agency is required to provide a reasonable accommodation to
a qualified individual, absent undue hardship. Id. § 1630.2(o)(4).
                                               27
              Case: 19-12165     Date Filed: 09/11/2020   Page: 28 of 33



requested a note-taking accommodation because of his short-term memory

disability and the VA failed to accommodate that request. To trigger the VA’s

accommodation obligations, Palmer must have specifically demanded an

accommodation, see D’Onofrio, 964 F.3d at 1022, meaning that he must have at

least explained how his note-taking accommodation was linked to his memory

disability. See Reed, 244 F.3d at 261. Palmer points to three instances where he

requested that the VA provide a reasonable accommodation: his October 4, 2011

email to Smith, his October 12, 2011 discussion with Wright (recapped in

Wright’s email), and his statements to Clarke during their meeting on October 13,

2011.

        Even assuming those statements are sufficiently specific to trigger the VA’s

duty to engage in an interactive process to determine whether an accommodation

was necessary, the VA did just that. Clarke requested that Palmer obtain medical

information to determine whether he had a disability or disabilities that required

accommodation. Palmer returned with a doctor’s prescription for an ergonomic

chair and a wrist pad. But because that note was not sufficient to determine why he

needed those accommodations (meaning how he was disabled), Wax gave Palmer

a physician questionnaire for his doctor to fill out. Palmer’s physician completed

the questionnaire but said nothing regarding a short-term memory disability and

did not mention “note-taking” as an accommodation. Instead, the physician stated


                                          28
             Case: 19-12165     Date Filed: 09/11/2020    Page: 29 of 33



that Palmer’s medical diagnosis was degenerative disc disease and that Palmer

needed an ergonomic chair, which the VA provided.

      At that point, Palmer was the only one who possessed the information

necessary for the VA to provide him with a note-taking accommodation for his

alleged short-term memory loss. And, to the extent that information existed, he

withheld it, causing a breakdown in the interactive process. See Jackson, 414 F.3d

at 813; Stewart, 117 F.3d at 1287.

      Palmer argues, however, that the VA failed to accommodate his disability

because his supervisor Wright refused to allow him additional time to take notes

and Clarke was aware of this refusal. But as HR Manager Wax noted in her

August 2012 e-mail to Palmer, Palmer failed to submit any medical documentation

to support his short-term memory disability following his October 2011 meeting

with Clarke. Furthermore, the record establishes that when Palmer told Clarke that

Wright was not allowing him to take notes, Clarke investigated the matter by

speaking with Wright. Clarke then informed Palmer that he was in fact allowed to

take notes, and she also told Palmer that he could meet with her to discuss the

matter further if he wanted to, but he never got back to her on this issue. In other

words, Palmer failed to do his part by: (1) alerting the VA that the note-taking

issue was linked to his short-term memory disability; (2) providing documentation

of that disability; or (3) informing the VA that the note-taking issue was an


                                          29
             Case: 19-12165     Date Filed: 09/11/2020   Page: 30 of 33



ongoing problem after Clarke spoke with Wright. On this evidence, a jury could

not hold the VA liable for failing to provide Palmer a note-taking accommodation.

Stewart, 117 F.3d at 1287.

B. Training Request

      We now turn to Palmer’s training request. Similar to his note-taking

request, Palmer claims that he repeatedly requested a training accommodation

because of his short-term memory disability beginning in October 2011 and the

VA failed to accommodate that request. Again, to trigger the VA’s

accommodation obligations, Palmer must have specifically demanded an

accommodation, see D’Onofrio, 964 F.3d at 1022, meaning that he must have at

least explained how his training accommodation was linked to his memory

disability, see Reed, 244 F.3d at 261.

      The record is clear that Palmer made a specific request for accommodation

in the form of additional SNL training in August 2012, shortly before his

resignation, and the record shows the VA approved the request after receiving the

requested medical documentation. Specifically, on August 21, 2012, Palmer e-

mailed Witty to request an “accommodation for additional training” on the new

SNL program and specifically mentioned his “disability limitations” and “memory

issue.” Witty explained that Palmer had never provided evidence that he had a

memory problem and that he should submit a physician questionnaire documenting


                                         30
              Case: 19-12165     Date Filed: 09/11/2020   Page: 31 of 33



his need for additional training on account of a memory disability. On September

10, 2012, Palmer submitted the 2012 physician questionnaire, documenting his

memory-loss disability and confirming that additional “learning time” would

accommodate that disability. The VA approved his accommodation request for

additional training four days later.

      Palmer attempts to sidestep this clear evidence, arguing that although the

VA agreed to provide him additional training on the new SNL system, the VA

never provided him training on regular veterans claims, which he requested as

early as October 2011. Again, prior to his August 2012 request, Palmer points to

three instances where he requested that the VA provide a reasonable

accommodation: his October 4, 2011 email to Smith, his October 12, 2011

discussion with Wright (recapped in Wright’s email), and his statements to Clarke

during their meeting on October 13, 2011.

      Even assuming that he made a sufficiently specific request on the first two

occasions to trigger the VA’s duty to accommodate his memory disability by

providing additional training, the VA did just that. In the October 4, 2011 email to

Smith, Palmer stated that he never received adequate training for regular claims

because up to that point he had focused on Nehmer claims. Shortly thereafter,

Wright e-mailed Palmer to confirm, per their earlier conversation, that he “now

ha[d] access to all training.” Thus, according to the October 12, 2011 e-mail with


                                          31
             Case: 19-12165     Date Filed: 09/11/2020   Page: 32 of 33



Wright, whatever issues Palmer had with training on regular veterans claims prior

to his October 13, 2011 meeting with Clarke had been resolved by that time.

      Finally, assuming Palmer made a reasonable request for a training

accommodation on account of his memory disability during his October 13, 2011

meeting with Clarke, Palmer withheld the information necessary to accommodate

that request by failing to provide medical documentation of the disability. See

Jackson, 414 F.3d at 813. Therefore, just as with his note-taking request, the VA

cannot be held liable for not addressing any alleged training request during that

period.

      Contrary to Palmer’s assertions, the record shows that every time he

mentioned needing additional training—regardless of whether he specifically tied

it to his disability—the VA provided it. When he spoke to Wright about his need

for additional regular training in October 2011, Wright made sure that he had

“access to all training.” Moreover, once Palmer provided the VA with

documentation of his memory disability in September 2012, it approved his request

for “additional training.” And the 2012 accommodation approval notice generally

gives Palmer the green light to receive “additional training”—it does not limit the

training accommodation to SNL training. Therefore, the VA never denied Palmer

a reasonable accommodation for any type of training.




                                         32
             Case: 19-12165    Date Filed: 09/11/2020    Page: 33 of 33



      In sum, nothing in the record shows that the VA denied Palmer’s request to

take notes or to receive additional training as an accommodation for his short-term

memory loss. As a result, a reasonable jury could not conclude that the VA

discriminated against him in violation of the Rehabilitation Act. We therefore

affirm the district court’s grant of summary judgment.

      AFFIRMED.




                                        33